Case 6:21-cv-00043-ADA-JCM Document 10-3 Filed 01/25/21 Page 1of1

 

9:23 aal) LTE (4a)
Thursday

< 10:12 AM Edit
Top Latest People Photos Videos

Roger Sollenberger @ @Sollenb... «6h

as
- This is Paul Davis. Paul is a lawyer. He's
"also associate general counsel & director
of human resources at Goosehead

Insurance. Today he stormed the capitol
building in an attempt to stage a coup
against the US government and
documented it (!) on Instagram.
@followgoosehead

7
» All We want is an actual
audit of the ballots and

 

457K views

() 2,232 ti) 15.1K ©) 16.1K iT,

Show this thread

__ ae, ae 8 le

Sw : : — it ye
. haa ace = ie
J 9 6 -
: i
a es B- 8 eee ue

 

 
